                            IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                     ASHEVILLE DIVISION
                                       1:19-cv-347-GCM


BEVERLY DAVIS,                                            )
                                                          )
          Plaintiff,                                      )
v.                                                        )
                                                          )
                                                                      ORDER
ANDREW SAUL,                                              )
Commissioner of Social Security,                          )
                                                          )
         Defendant.                                       )



            THIS MATTER IS BEFORE THE COURT on its own motion.

            IT IS ORDERED that a hearing on the Cross Motions for Summary Judgment will be

     held telephonically on October 21, 2020 at 2:00 p.m. in Charlotte, North Carolina.

     Instructions for calling in will be communicated via email at a later date.

            IT IS SO ORDERED.


                                              Signed: September 23, 2020




              Case 1:19-cv-00347-GCM Document 18 Filed 09/24/20 Page 1 of 1
